Citation Nr: 1618168	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  07-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for upper and lower respiratory disabilities, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 
 
2.  Entitlement to service connection for skin rashes, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 
 
3.  Entitlement to service connection for a disability manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 
 
4.  Entitlement to service connection for stress, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 
 
5.  Entitlement to service connection for sleep disturbances, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 
 
6.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978, from September 1978 to September 1980, and from January 1981 to February 1995.  His awards and decorations include the Combat Action Ribbon.

This case comes to the Board of Veterans' Appeals (Board) on appeal of February, May, and July 2005 rating decisions of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of these matters is with the RO in Phoenix, Arizona.

In his March 2007 substantive appeal (via a VA form 9), the Veteran indicated that he wanted a Travel Board hearing.  The Veteran was scheduled for the requested hearing in July 2008; however, a July 2008 report of contact reflects that the Veteran called to advise that he could not attend the scheduled hearing.  Neither he nor his representative has requested that his hearing be rescheduled.  Thus, the Board finds that his hearing request has been withdrawn. 

In September 2010, the Board reopened the claim for service connection for hemorrhoids, and remanded the claim on the merits as well as the additional claims listed on the title page above for additional development.  Also, the Board remanded the matter of entitlement to service connection for irritable bowel syndrome (IBS).  In a January 2014 rating decision, service connection for IBS was granted, and an initial 10 percent disability rating was assigned, effective April 5, 2005 to March 13, 2013, and a noncompensable rating was granted thereafter.  As that is a full grant of the benefit sought as to that issue it is no longer on appeal.  

In September 2014, the Veteran submitted his notice of disagreement with the initial disability ratings assigned for his service-connected IBS.  In a July 2015 rating decision, the Veteran was granted a higher 30 percent disability rating for IBS, effective April 5, 2005, the date of service connection.  He was advised that this was the highest scheduler rating available for IBS and that this was considered a full grant of the benefit sought on appeal.  There is no greater schedular rating for IBS.  See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (receipt of the maximum possible rating abrogates the pending appeal for a higher rating for the service-connected disability).  The Veteran has not indicated that he desires to continue his disagreement with the assigned rating, and so the Board will not further address this matter.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to service connection for upper and lower respiratory disabilities, for a disability manifested by fatigue, for stress, and for sleep disturbances, each, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has been diagnosed with dermatitis that is related to military service. 

2.  The Veteran's hemorrhoid disability did not originate in service, and is not otherwise etiologically related to military service.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for dermatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).

2.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in February 2005, April 2005, and March 2006.  With respect to the timing deficiency as to the March 2006 letter, which addressed the information and evidence necessary to substantiate the initial rating and effective date to be assigned in the event of a successful claim, the claims were thereafter readjudicated in several supplemental statements of the case, the last in September 2014.  Consequently, any timing defect has been cured.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2015).  The provisions of 38 C.F.R. § 3.303(b)  have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which does not include hemorrhoids or dermatitis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

By virtue of the Veteran's receipt of a Combat Action Ribbon, the provisions of 38 U.S.C.A. § 1154(b)  are applicable in this case.  That statute provides, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of a Veteran.  The United States Court of Appeals for the Federal Circuit  has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the presence of a disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99   (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoid Disability

A March 1990 reenlistment examination report is negative for findings or diagnosis of hemorrhoids.  The Veteran's September 1994 separation physical examination notes that a colonoscopy was performed with no findings of hemorrhoids noted.   The examiner noted a questionable history of hemorrhoids.  On contemporaneous self-report of medical history, the Veteran denied piles or rectal disease.   An October 1994 colonoscopy report reflects that the Veteran provided a history of hemorrhoids for one and a half years.  Small colon polyps were noted, no hemorrhoids were indicated.  

A January 2010 private medical report reflects that the Veteran underwent a colonoscopy.  The impression included internal and external hemorrhoids.

A March 2013 VA examination report reflects that the examiner opined that the Veteran's hemorrhoids were less likely as not incurred in or caused by symptoms noted in service, and were less likely than not related to rectal bleeding in the service.  She noted that an October 1994 service treatment record referenced an episode of bleeding, but colonoscopy showed no evidence of hemorrhoids and none were noted on separation physical examination.  She indicated that there was no other medical documentation to support a diagnosis of hemorrhoids in the service treatment records.  On physical examination, there was no evidence of hemorrhoids.   The examiner explained that if the Veteran developed hemorrhoids after separation from service, those hemorrhoids would not be related to the rectal bleeding noted in service, as rectal bleeding could be caused by a variety of things, from wiping too hard to rectal trauma.  The examiner noted that the Veteran had a colonoscopy in service with examination by direct visualization and no hemorrhoids were noted.  The noted that although the Veteran did have documented colon polyps in service, despite the Veteran's contention that hemorrhoids were noted then, the colonoscopy report stated otherwise.  The examiner cited to medical literature to show that the development of symptomatic hemorrhoids has been associated with various factors.  

In this case, the service treatment records are negative for complaints, findings, symptoms, or an actual diagnosis of hemorrhoids.  

Significantly, in the only medical opinion of record, that of the March 2013 VA examiner, weighs against the claim for service connection for hemorrhoids.  The Board finds that the VA examiner's opinion constitutes probative evidence on the diagnosis and medical nexus question, as they were based on a thorough review of the appellant's documented medical history and assertions and examination.  The VA examiners have provided a thorough discussion of the rationale for the opinions expressed.  The Board finds that the opinions are supported by a rationale that was apparently provided after the VA examiner considered all procurable and assembled data.  Importantly, the examiner reviewed the colonoscopy reports in service and medically determined that the Veteran did not have hemorrhoids in service.   Significantly, neither the appellant nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a hemorrhoid disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's hemorrhoids and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran is competent to report rectal symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating rectal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for hemorrhoids, that doctrine is not applicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Skin

An April 1978 service treatment record reflects that the Veteran had a erythematous raised macular rash over the lower abdomen and thighs extending down to the knees.  The assessment was allergic reaction - "contact."  A June 1998 medical examination report performed due to paint exposure reflects that the Veteran's skin was evaluated as clinically normal.  A March 1990 reenlistment examination report is negative for findings or diagnosis of a skin disability (other than skin tags).  On a September 1994 self-report of medical history, the Veteran denied skin diseases. 

A January 2005 private medical record notes that the Veteran was diagnosed in August 1998 with allergic dermatitis; in February 1999 with eczematoid dermatitis; in March 2000 with atopic dermatitis, recurrent; and in April 2000 with eczematoid dermatitis, infected,   

In a March 2005 statement, the Veteran claimed that his rashes on his skin started in 1978 and had continued whenever he was in a high humidity area.  He reported that he had rashes three to four months a year and treated them with a cream that sometimes worked.  

A March 2013 VA skin disease examination report noted that the Veteran was diagnosed with dermatitis in 1977.  The Veteran stated that when he was in the military he suffered with heat rash under his arms, groin and behind his knees, and that when he worked with chemicals, he used to have problems with dry, cracking skin on the hands.  On physical examination, the examiner indicated that the Veteran's visible skin condition was dermatitis, but that he did not have any active rashes at the time of the examination.  No opinion as to etiology was provided.  
  
In a December 2013 VA addendum report, a different VA examiner noted a review of the records and found that there was no historical objective evidence to support a chronic skin condition.  She stated that the Veteran may have had an acute condition while in the service, but that it resolved.  She noted that there was no condition present at the March 2013 VA examination and by history, no skin condition since at least 1995, and no chronicity.  The examiner concluded that there was no chronic skin pathology, and that therefore it was less likely than not due to service and less likely than not due to the hazards associated with service in Southwest Asia.  

The Board finds that because the Veteran's complaints of skin problems are attributed to a known diagnosis of dermatitis, the presumption of service connection under 38 C.F.R. § 3.317  is not applicable.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  The Board thus turns to the merits of the Veteran's claim on a direct basis. 

While the Veteran's currently diagnosed dermatitis is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board nonetheless finds that the Veteran had symptoms of a skin rash in service and that those symptoms have more or less persisted since discharge from service.  Under 38 U.S.C.A. § 1154(a)  and 38 C.F.R. § 3.303(a), this is a permissible finding, as it may be with any injury or disease a Veteran may assert is related to service.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).

Given the evidence of record shows that the Veteran has a current diagnosis of dermatitis, that he served in a warm and humid environment, and that he has provided credible lay evidence of a recurrent skin rash since service (with periods where it is not active), the Board finds the evidence to be at least in equipoise in showing that the current dermatitis is related to service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's dermatitis is related to active military service, and the claim is granted. 


ORDER

Entitlement to service connection for dermatitis is granted. 

Entitlement to service connection for hemorrhoids is denied.



REMAND

Pursuant to the Board's September 2010 remand instructions, the Veteran was afforded several examinations in March 2013 to address his respiratory symptoms, and his symptoms of fatigue, stress and sleep disturbances.   Medical records suggest that these symptoms might be related to the Veteran's already service connected hypertension, hypertensive cardiovascular disease, sleep apnea, and IBS or to non-service connected mental health disabilities.  However, the March 2013 VA examiner did not address this possibility, and it is unclear from the evidence of record whether these symptoms are fully attributable to the Veteran's service-connected disabilities or non-service connected disabilities, or whether they represent a separately diagnosable disability, or undiagnosed illness, for purposes of 38 C.F.R. § 3.317.  Thus, the Board finds that additional VA medical opinion is required.  See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who provided the March 2013 VA respiratory and Gulf War examinations.  

The examiner must provide an opinion and discussion as to the medical probabilities that the Veteran's complaints of upper respiratory symptoms, fatigue, stress and sleep disturbances are symptoms of his service-connected hypertension, hypertensive cardiovascular disease, sleep apnea, and IBS or to non-service connected mental health disabilities or whether they are manifestations of a separately diagnosable disorder or an undiagnosed illness.  Citations to the record and relevant medical principles should be included as necessary to explain the examiner's opinions.

If the March 2013 VA examiner is no longer available, or the examiner determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2015).  The examiner should provide the opinions requested above.

2.  Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


